Name: Commission Regulation (EC) No 1483/2001 of 18 July 2001 amending the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1483Commission Regulation (EC) No 1483/2001 of 18 July 2001 amending the corrective amount applicable to the refund on cereals Official Journal L 195 , 19/07/2001 P. 0044 - 0045Commission Regulation (EC) No 1483/2001of 18 July 2001amending the corrective amount applicable to the refund on cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(8) thereof,Whereas:(1) The corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EC) No 1297/2001(3).(2) On the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered.(3) The corrective amount must be fixed according to the same procedure as the refund. It may be altered in the period between fixings,HAS ADOPTED THIS REGULATION:Article 1The corrective amount referred to in Article 1(1)(a), (b) and (c) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto.Article 2This Regulation shall enter into force on 19 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 176, 29.6.2001, p. 54.ANNEXto the Commission Regulation of 18 July 2001 amending the corrective amount applicable to the refund on cereals>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are as follows:C01 All destinations except for Poland.